244 Ga. 466 (1979)
260 S.E.2d 876
BLAKE
v.
THE STATE.
35146.
Supreme Court of Georgia.
Submitted October 9, 1979.
Decided October 16, 1979.
Reginald C. Haupt, Jr., for appellant.
Andrew J. Ryan, III, District Attorney, Robert M. Hitch, III, Assistant District Attorney, Arthur K. Bolton, Attorney General, for appellee.
PER CURIAM.
Joseph James Blake was indicted, convicted and sentenced to death for the November 15, 1975, murder of two-year-old Tiffany Loury by throwing her off a bridge. His direct appeal resulted in affirmance of his conviction and sentence. Blake v. State, 239 Ga. 292 (236 SE2d 637) (1977). He appeals from the denial of his extraordinary motion for new trial, enumerating as error the absence from the transcript of proceedings of the prosecutor's closing arguments to the jury during the punishment phase of the trial.
The absence of a transcript of the prosecutor's closing arguments was a matter known to defense counsel at the time of Blake's direct appeal. All alleged errors premised upon the absence of that transcript should have been enumerated in that appeal and cannot now be raised by extraordinary motion for new trial. Goodwin v. State, 240 Ga. 605 (242 SE2d 119) (1978). The trial court has not committed error.
Judgment affirmed. All the Justices concur.